DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter

Claims 4, 11, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



unpatentable over KAWABATA (US 2015/0278310) and in view of de Bonet et al. (US 2003/0177197) and in view of Adler (US 2006/0129529) and in view of Muthurkrishnan et al. (US 8,175,845).

With respect to claim 1, KAWABATA teaches a non-transitory machine-readable medium storing a program executable by at least one processing unit of a device (0142), the program comprising sets of instructions for:
identifying a first data structure having a first type, the first data structure (0085; examiner’s note: the before update list is the first type data structure);
identifying a second data structure associated with the first data structure, the second data structure configured to store modifications to the set (0085; examiner’s note: the column that stores the updated data is the second data structure); and
performing a merge operation on the first data structure and the second data structure to form a third data structure by (fig. 10; 0086; 0090; examiner’s note: the merging of data creates another data structure to store the data):
determining a first set of statistics data associated with the modifications to the set stored in the second data structure (0069; 0111; fig. 18, element 342; examiner’s note: the data statistics are stored to select the best query plan);
applying the modifications stored in the second data structure to the set to stored in the first data structure to form a modified set (0135; examiner’s note: the data updates are distributed to the first database);
generating the third data structure, the third data structure configured to store the modified set (0121; 0127; fig. 10; examiner’s note: the merging of column produces a third data structure with three columns); and
storing the modified set in the third data structure (0126; 0127; examiner’s note: column store, stores the merged data).
KAWABATA does not explicitly teach retrieving a second set of statistics data associated with the set stored in the first data structure; determining a second type of data structure based on the first and second sets of statistics data; data structure having the second type and set of geometries and determining a second type of data structure from a set of candidate types of data structures based on the first and second sets of statistics data, each of the candidate types of data structures supporting the set of geometries and the modifications to the set of geometries.
However, de Bonet teaches retrieving a second set of statistics data associated with the set stored in the first data structure (0039; examiner’s note: the first data structure cost is determined based on the statistics of operations of the data structure and the operations includes i.e. Processing time, memory etc; [0040]; examiner’s note: the cost of second data structure (alternate data structure) is calculated based on the second sets of statistics that is associated with the second data structure; moreover; to select a data structure to store data is determined based on multiple sets of statistics as described in [0074-0078], the initial usage statistics and the adjusted usage statistics as described in [0080]; the system takes both sets of statistics to select a data structure);
determining a second type of data structure based on the first and second sets of statistics data ([0073-0078]; examiner’s note: to select a data structure to store data is determined based on multiple sets of statistics data as the initial usage statistics and the adjusted usage statistics as described in [0080]; the system takes both sets of statistics to identify cost of each data structure; 0040; 0042; examiner’s note: the data structure associated with lower costs is selected);
data structure having the second type (0040; examiner’s note: the alternate data structure is second type because each data structure has its own processing time, memory etc).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify KAWABATA’s invention which teaches storing data in a database to include de Bonet which teaches selecting a data structure based on costs to store data. KAWABATA and de Bonet are in the same field of invention because both of them teach storing data in data structure. One would have been motivated to make this modification because it provides predictable results to store data in an appropriate data structure to access and retrieve data faster.
KAWABATA and de Bonet in combination do not explicitly teach set of geomatics and determining a second type of data structure from a set of candidate types of data structures based on the first and second sets of statistics data, each of the candidate types of data structures supporting the set of geometries and the modifications to the set of geometries.
However, Adler teaches set of geometrics ([0054-0061]; examiner’s note: set of geometrics) and  determining a second type of data structure from a set of candidate types of data structures based on the first and second sets of statistics data ([0052-0054], [0061] fig. 4A, 4B; examiner’s note: the index size and total cost of storing the data is calculated to store the data in the data structure which is the statistics data and as shown in figs. 4A, 4B each grid can store a specific type of geometric shape), each of the candidate types of data structures supporting the set of geometries ([0058], [0061] fig. 4A, 4B; examiner’s note: each grid can store a specific type of geometric shape and the grid is selected based on the data size such as if the rectangle boundary is too large and larger grid size is produced to hold the large amount of data) and 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify KAWABATA’s invention which teaches storing database in a data to include de Bonet which teaches selecting a data structure to store data to include Adler which teaches storing geometric data. KAWABATA, de Bonet and Adler are in the same field of invention because all of them teach storing data. One would have been motivated to make this modification because it provides predictable results to storing specific type of data such as geometric data to support spatial data system and also to select appropriate data structure of store the data properly.
KAWABATA, de Bonet and Adler in combination do not explicitly teach the modifications to the set of geometries.
However, Muthukrishnan teaches the modifications to the set of geometries (col. 2, lines 20-25; examiner’s note: as the data array is updated the data structure that 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify KAWABATA’s invention which teaches storing database in a data to include de Bonet which teaches selecting a data structure to store data to include Adler which teaches storing geometric data to include . Muthukrishnan which teaches storing updated data.  KAWABATA, de Bonet and Adler and Muthukrishnan are in the same field of invention because all of them teach storing data. One would have been motivated to make this modification because it provides predictable results to storing specific type of data such as geometric data to support spatial data system.

With respect to claim 5, KAWABATA, de Bonet, Adler and Muthukrishnan in combination teach the non-transitory machine-readable medium of claim 1, KAWABATA teaches wherein the modifications to the set of geometries comprises an addition of a geometry to the set of geometries (KAWABATA, 103; examiner’s note: adding data; Tyercha: 0047; examiner’s note: the geometric data).

With respect to claim 6, KAWABATA, de Bonet, Adler and Muthukrishnan in combination teach the non-transitory machine-readable medium of claim 1, KAWABATA teaches wherein the modifications to the set of geometries comprises a removal of a geometry from the set of geometries (KAWABATA, 31; examiner’s note: adding data; Tyercha; 0047; examiner’s note: the geometric data).

Claim 8 encompasses the same scope of limitation of claim 1, in additions of a method (claim 1). Therefore, claim 8 is rejected on the same basis of rejection of claim 1.

Claim 12 is rejected    on    the    same basis of rejection    of    claim    5.
Claim 13 is rejected    on    the    same basis of rejection    of    claim    6.

Claim 15 encompasses the same scope of limitation of claim 1, in additions of a processing unit, anon-transitory machine-readable medium (fig. 1). Therefore, claim 15 is rejected on the same basis of rejection of claim 1.

Claim 19 is rejected    on    the    same basis of rejection    of    claim    5.
Claim 20 is rejected    on    the    same basis of rejection    of    claim    6.

Claims 2, 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAWABATA (US 2015/0278310) and in view of de Bonet et al. (US 2003/0177197) and in view of Adler (US 2006/0129529) and in view of Muthurkrishnan et al. (US 8,175,845) and in view of Andoni et al. (US 2019/0130277).

With respect to claim 2, KAWABATA, Adler and Muthukrishnan in combination teach the non-transitory machine-readable medium of claim 1, but do not explicitly teach wherein determining the second type of data structure based on the first and second sets of statistics data comprises: identifying a subset of a plurality of types of data structures based on the first and second sets of statistics data;
determining cost values for each type of data structure in the subset of the plurality of types of data structures based on the first and second sets of statistics data; and determining a type of data structure from the subset of the plurality of types of data structures as the second type of data structure based on the determined cost values.
However, de Bonet teaches wherein determining the second type of data structure based on the first and second sets of statistics data comprises: identifying of a plurality of types of data structures based on the first and second sets of statistics data ([0074-0078]; examiner’s note: to select a data structure to store data is determined based on multiple sets of statistics data as the initial usage statistics and the adjusted usage statistics as described in [0080]; the system takes both sets of statistics to select a data structure and there are multiple types of data structure i.e. current data structures, alternate data structures as described in [0039, 0040]);
determining cost values for each type of data structure of the plurality of types of data structures based on the first and second sets of statistics data ([0073-0078]; examiner’s note: to select a data structure to store data is determined based on multiple sets of statistics data as the initial usage statistics and the adjusted usage statistics as described in [0080], to calculate costs of each data structure based on the statistics; the system takes both sets of statistics to select a data structure and each data structure has its own costs values as descried in [0039, 0040]) and
determining a type of data structure from the of the plurality of types of data structures as the second type of data structure based on the determined cost values (0039; 0040; 0042; examiner’s note: the data structure is selected based on which data structure has lower costs).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify KAWABATA’s invention which teaches storing database in a data to include de Bonet which teaches selecting a data structure to store data to include Adler which teaches storing geometric data to include . Muthukrishnan which teaches storing updated data.  KAWABATA, de Bonet and Adler and Muthukrishnan are in the same field of invention because all of them teach storing data. One would have been motivated to make this modification because it provides predictable results to storing specific type of data such as geometric data to support spatial data system.
KAWABATA, de Bonet and Adler and Muthukrishnan in combination do not explicitly teach a subset of data structures.
However, Andoni teaches a subset of data structures (0010; examiner’s note: plurality of data are stored in sub sets of data structures).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify KAWABATA’s invention which teaches storing database in a data to include de Bonet which teaches selecting a data structure to store data to include Adler which teaches storing geometric data to include . Muthukrishnan which teaches storing updated data to include Andoni which teaches subsets of data structures. KAWABATA, de Bonet, Adler and Muthukrishnan and Andoni are in the same field of invention because all of them teach storing data into data structures. One would have been motivated to make this modification because it provides predictable results to select specific type of data structures to store data in an appropriate data structure to retrieve data faster.

Claim 9 is rejected on the same basis of rejection of claim 2.

Claim 16 is rejected on the same basis of rejection of claim 2.

Claims 3, 10, 17, is/are rejected under as being unpatentable over KAWABATA (US 2015/0278310) and in view of de Bonet et al. (US 2003/0177197) and in view of Adler (US 2006/0129529) and in view of Muthurkrishnan et al. (US 8,175,845) and in view of Andoni et al. (US 2019/0130277) and in view of Feng et al. (US 2017/0017686).

With respect to claim 3, KAWABATA, Adler and Muthukrishnan and Andoni in combination teach the non-transitory machine-readable medium of claim 2, but do not explicitly teach wherein the cost values for each type of data structure in the subset of the plurality of types of data structures comprises a storage cost value and a set of query performance cost values.
However, de Bonet teaches wherein the cost values for each type of data structure in the subset of the plurality of types of data structures (0042; each data structure is associated with a cost value and subset is taught by Andoni [0010]) comprises a storage cost value (0039; 0040; examiner’s note: the systems takes consideration of multiple types of costs, i.e. costs of operation plus the transition cost to determine the data structure to store data, the total cost is the storage cost because the data structure is selected to store data)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify KAWABATA’s invention which teaches storing database in a data to include de Bonet which teaches selecting a data structure to store data to include Adler which teaches storing geometric data to include . Muthukrishnan which teaches storing updated data to include Andoni to which teaches subset of data structure. KAWABATA, de Bonet, Adler and Muthukrishnan and Andoni are in the same field of invention because all of them teach storing data. One would have been motivated to make this modification because it provides predictable results to store data in an appropriate storage.
KAWABATA, de Bonet and Tyercha in combination do not explicitly teach and a set of query performance cost values.
However, Feng teaches a set of query performance cost values (0034; 0035; examiner’s note: the query access plan cost).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify KAWABATA’s invention which teaches storing database in a data to include de Bonet which teaches selecting a data structure to store data to include Adler which teaches storing geometric data to include . Muthukrishnan which teaches storing updated data to include Andoni to which teaches subset of data structure. KAWABATA, de Bonet, Adler and Muthukrishnan and Andoni are in the same field of invention because all of them teach storing data to include Feng which teaches query access performance plan. KAWABATA, de Bonet, Adler and Muthukrishnan and Andoni and Feng are in the same field of invention because all of them teach storing data in a database. One would have been motivated to make this modification because it provides predictable have the information of a query performance to select the most appropriate data structure to fast access and retrieval of data.

Claim 10 is rejected on the same basis of rejection of claim 3.

Claim 17 is rejected on the same basis of rejection of claim 3.

Claims 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAWABATA (US 2015/0278310) and in view of de Bonet et al. (US 2003/0177197) and in view of Adler (US 2006/0129529) and in view of Muthurkrishnan et al. (US 8,175,845) and in view of Andoni et al. (US 2019/0130277) and in view of Salami et al. (US 2017/0345011).

With respect to claim 7, KAWABATA, de Bonet, Adler, Muthurkrishnan and Andoni in combination teach the non-transitory machine-readable medium of claim 2, but do not explicitly teach wherein the first data structure is immutable.
However, Salami teaches wherein the first data structure is immutable (0058; examiner’s note: the database is in immutable data structure).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify KAWABATA’s invention which teaches storing database in a data to include de Bonet which teaches selecting a data structure to store data to include Adler which teaches storing geometric data to include . Muthukrishnan which teaches storing updated data to include Andoni to which teaches subset of data structure to include Salami which teaches immutable data structure. KAWABATA, de Bonet, Adler and Muthukrishnan and Andoni and Salami are in the same field of invention because all of them teach storing data in a data structure. One would have been motivated to make this modification because it provides predictable results to have fewer dependencies for large distributable systems.

Claim 14 is rejected on the same basis of rejection of claim 7.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FATIMA P MINA/           Examiner, Art Unit 2159                                                                                                                                                                                             /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159